The relief described hereinbelow is SO ORDERED.

SIGNED this 11th day of March, 2019.




_________________________________________________________________________




                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF KANSAS

In re:

MARCUS DEVONNE BRIGGS,
                                              Case No. 13
                           Debtor.            Chapter 18-22070



                 MEMORANDUM OPINION AND ORDER
         OVERRULING CREDITOR’S OBJECTION TO CONFIRMATION

         This matter comes before the Court on creditor Randy Curnow Buick GMC

Inc.’s objection to the confirmation of debtor Marcus DeVonne Briggs’s Chapter 13

plan. For the reasons stated below, the objection to confirmation will be overruled.

         Briggs obtained a 2015 Chevrolet Impala from Randy Curnow, a car

dealership in Kansas City, Kansas, on May 25, 2018. He made a $2,600 down




                Case 18-22070   Doc# 37    Filed 03/11/19   Page 1 of 7
payment and agreed to pay the remaining amount due, $16,236.95, over 60 months

at 22.70% interest. A “Retail Installment Sale Contract – Simple Finance Charge”

(the “Contract”), signed by Briggs as “Buyer” and Randy Curnow as “Seller-

Creditor,” memorializes the terms of the agreement between the parties. The

Contract grants Randy Curnow a security interest in the Impala and provides:

             You, the Buyer (and Co-Buyer, if any), may buy the
             vehicle below for cash or on credit. By signing this
             contract, you choose to buy this vehicle on credit under
             the agreements on the front and back of this contract.
             You agree to pay the Seller-Creditor (sometimes “we” or
             “us” in this contract) the Amount Financed and Finance
             Charge 1 in U.S. funds according to the payment schedule
             below.

      Randy Curnow, however, is not in the loan business. Accordingly, Briggs and

Randy Curnow executed a second document along with the Contract on May 25,

2018: the “Conditional Delivery Agreement” (“CDA”). The CDA provides, in

relevant part:

             Although the Customer has been permitted to take
             possession of the above-described Vehicle, the Customer
             understands that financial approvals and documentation
             for the purchase/lease of the Vehicle has [sic] not been
             finalized. This is known as a “Conditional Delivery.” The
             Dealership and the Customer intend that the funds
             needed for the purchase/lease of the Vehicle will be
             obtained directly from a third party, or, that the Retail
             Installment/Lease Contract the customer signed to
             complete the transaction will be assigned to that third
             party. The Customer understands that this Condition
             [sic] Delivery Agreement is for the purpose of allowing the
             Customer to take possession of the Vehicle, subject to the
             following terms and conditions, until a final approval of

1The Contract’s TILA disclosures list the “Amount Financed” as $16,236.95 and the
“Finance Charge” as $11,312.65.

                                           2

                 Case 18-22070   Doc# 37   Filed 03/11/19   Page 2 of 7
             the Customer’s application for financing/leasing is made
             by the third party.

             ...

             2.       If the Dealership or the third party requests
                      additional information from the Customer, the
                      Customer shall promptly provide the requested
                      information. . . .

             3.       In the event that the financing/lease is not
                      approved by a third party for the Customer’s
                      purchase/lease of this Vehicle or the Dealership is
                      unable to assign the Retail Installment/Lease
                      Contract to a third party within three (3) days, the
                      Customer agrees that upon request that they shall
                      immediately return the Vehicle to the Dealership,
                      or, pay the Dealership the balance due, as reflected
                      in the Retail Purchase Agreement.

             ...

             This Conditional Delivery Agreement is incorporated by
             reference into the Retail Purchase Agreement.

A signature block on the third page of the Contract, apparently initialed by a

representative of Randy Curnow, purports to assign the Contract to Global Lending

Services. However, the record contains no evidence that Global Lending Services

agreed to the assignment.

      Briggs filed for bankruptcy on October 4, 2018. His Chapter 13 petition

values the Impala at $12,972.00 and lists Randy Curnow as a secured creditor with

a claim for $16,236.95. Randy Curnow filed a claim for $27,549.60—$16,236.95 for

the balance due on the Impala and $11,312.65 for finance charges. Briggs’s Chapter




                                            3

                  Case 18-22070   Doc# 37    Filed 03/11/19   Page 3 of 7
13 plan proposes to keep the Impala and pay Randy Curnow $16,236.95 2 plus

“interest at the Trustee’s discount rate in effect on the date the petition was filed,”

with a minimum monthly payment of $283.00. Randy Curnow objects to

confirmation on two grounds: first, that the plan retains the Impala in violation of

11 U.S.C. § 541, and second, that the plan crams down the interest rate in violation

of 11 U.S.C. § 1325.

      First, Randy Curnow argues that Briggs may not keep the Impala because it

is not property of the estate. Randy Curnow reasons that sale of the Impala was

contingent upon assignment of the Contract or third-party financing approval, and

that since neither of those events occurred, it never sold the Impala to Briggs. This

argument fails because neither the Contract nor the CDA contain such a

contingency, and even if they did, Kansas law does not permit Randy Curnow to

retain title to the Impala under the facts of this case.

      The Contract unconditionally sells the Impala to Briggs without reference to

assignment or third-party financing, except to say that either is permissible.

Contrary to Randy Curnow’s assertion, the CDA does not make sale contingent

upon those events, either. Rather, if the Contract is not assigned, and third-party

financing not obtained, paragraph 3 of the CDA gives Briggs the option to retain the

Impala and pay the balance due—precisely what his Chapter 13 plan proposes,




2Briggs incurred the debt at issue here fewer than 910 days before filing for
bankruptcy. Thus, the “hanging paragraph” of § 1325 prevents Briggs from using
11 U.S.C. § 506 to strip Randy Curnow’s secured claim down to the value of the
Impala.

                                           4

               Case 18-22070     Doc# 37    Filed 03/11/19   Page 4 of 7
albeit with installment payments over three years rather than with a lump sum.

And while paragraph 7 of the CDA does attempt to reserve title to the Impala in

Randy Curnow if the Contract is not assigned and third-party financing not

obtained, the Impala was delivered to Briggs on May 25, 2018. After delivery, the

Kansas uniform commercial code limits the effect of Randy Curnow’s reservation of

title in the Impala to that of a security interest. See K.S.A. § 84-4-201(1) (“Any

retention or reservation by the seller of the title (property) in goods shipped or

delivered to the buyer is limited in effect to a reservation of a security interest.”). 3

       Under these facts, the Impala is property of the estate under § 541, with

Randy Curnow retaining a security interest. Other courts have applied § 4-201(1)

of the Uniform Commercial Code to similar “conditional delivery” agreements, also

known as “spot delivery” or “yo-yo financing” agreements, to reach similar

conclusions. See In re Byrd, 546 B.R. 434, 440-41 (Bankr. D. Idaho 2016); In re

Jones, Nos. 12-14608, 12-15179, 2013 WL 1092099, at *4-*7 (Bankr. E.D. Tenn. Jan.

17, 2013); In re Joyner, 326 B.R. 334, 341-43 (Bankr. D.S.C. 2004); In re Johnson,

230 B.R. 466, 468-69 (Bankr. D.D.C. 1999); see also In re Wild West World, L.L.C.,

No. 07-5257, 2008 WL 4642266, at *4 (Bankr. D. Kan. Oct. 17, 2008) (Nugent, J.).




3Randy Curnow cites Ed Bozarth Chevrolet, Inc. v. Black, 96 P.3d 272 (Kan. Ct.
App. 2003) in support of its argument that title did not pass to Briggs. However, as
observed in In re Robson, No. 04-7015, 2005 WL 6168476, at *7 (Bankr. D. Kan.
Sept. 22, 2005) (Somers, J.), Ed Bozarth does not address K.S.A. § 84-2-401.
Rather, Ed Bozarth holds that a spot delivery agreement did not violate the Kansas
Consumer Protection Act, K.S.A. § 50-623 et seq., or the manufacturer’s statement
of origin statute, K.S.A. § 8-135(c)(3).

                                             5

                Case 18-22070     Doc# 37     Filed 03/11/19   Page 5 of 7
      Pointing out that Briggs obtained the Impala just months before filing for

bankruptcy, Randy Curnow next argues that confirmation is inappropriate because

“Debtor should not be permitted to cram down the interest rate of the loan.”

According to Randy Curnow, the “hanging paragraph” of § 1325 requires Briggs to

pay the contract interest rate of 22.70%. This argument fails as well. While the

hanging paragraph does prevent cramdown of Randy Curnow’s secured claim under

§ 506, see note 2 supra, it says nothing about the required rate of interest on the

claim. And while § 1325(a)(5)(B)(ii) does require Briggs to pay interest, it does not

require him to pay the contract rate. See Till v. SCS Credit Corp., 541 U.S. 465,

477-78 (2004) (plurality opinion) (approving interest rate of prime plus 1.5%); id. at

487 (Thomas, J., concurring) (stating that § 1325(a)(5)(B)(ii) does not require prime

rate to be adjusted upward for risk of nonpayment); cf. In re Jones, 530 F.3d 1284,

1289 n.3 (10th Cir. 2008).

      Here, Briggs’s plan proposes to pay interest on Randy Curnow’s claim at the

Chapter 13 Trustee’s discount rate: prime plus 1.5%.4 That rate was approved by

five justices in Till, cf. 541 U.S. at 480, 487, and appears on the form Chapter 13

Plan approved by the judges of this Court. See Bankr. D. Kan. Second Am.

Standing Order 17-1 (adopting revised form Chapter 13 Plan); Bankr. D. Kan. Form

Chapter 13 Plan § 11.3 (providing that secured claims other than secured tax claims

will be paid interest at the Trustee’s discount rate in effect on the date the petition




4This “prime-plus” rate was 6.75% when Briggs filed his Chapter 13 petition in
October 2018.

                                           6

               Case 18-22070     Doc# 37    Filed 03/11/19   Page 6 of 7
was filed). Here, Randy Curnow presents no evidence supporting a higher rate. Cf.

Till, 541 U.S. at 484 (stating that the burden is on the creditor to present such

evidence). Moreover, given Briggs’s $2600 down payment and the minimum

monthly payment of $283 that will go toward its secured claim, Randy Curnow’s

interest is well-protected. Under these circumstances, Briggs’s proposed interest

rate is sufficient under § 1325(a)(5)(B)(ii).

       For the reasons stated above, Randy Curnow’s objection to confirmation is

overruled. Briggs’s Chapter 13 plan will be confirmed by separate order.

       IT IS SO ORDERED.

                                            ###




                                             7

               Case 18-22070      Doc# 37       Filed 03/11/19   Page 7 of 7
